Citation Nr: 1034295	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-18 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in New Orleans, 
Louisiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred during a hospitalization at the East Jefferson 
Hospital from January 30, 2007, to February 19, 2007. 


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel










INTRODUCTION

The Veteran had active service from January 1943 to April 1946.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 decision by the Department of Veterans 
Affairs (VA), Medical Center (VAMC), in New Orleans, Louisiana, 
that denied the above claim. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not service-connected for any disability.  

2.  The Veteran received emergency medical care at the East 
Jefferson Hospital from January 30, 2007, to February 19, 2007.

3.  At the time of the hospitalization, the Veteran carried 
Medicare Part A coverage, which constitutes coverage under a 
health-plan contract that would pay, in whole or in part.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical 
expenses incurred during a hospitalization at the East Jefferson 
Hospital from January 30, 2007, to February 19, 2007 are not met.  
38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 17.1001, 17.1002(g) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, because the 
claim in this case is governed by the provisions of Chapter 17 of 
Title 38 of the United States Code, the VCAA and its implementing 
regulations are not applicable.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  Therefore, the Board's decision to proceed 
in adjudicating this claim, rather than remanding it for 
assistance or additional notification, does not prejudice the 
appellant in the disposition thereof. Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Background Facts

The Veteran was hospitalized at the East Jefferson Hospital from 
January 30, 2007, to February 19, 2007.  He was hospitalized 
under emergency circumstances on January 30, 2007, as the result 
of an accident wherein his left foot was run over by a motor 
vehicle after he tripped on a speed bump in a VA parking lot.  At 
the time of the hospitalization, the Veteran only had Medicare 
Part A coverage.  His Medicare Part B coverage had expired in 
August of 2001.  See August 2007 notice of disagreement; May 2008 
Appeal To Board Of Veterans' Appeals (VA Form 9); April 2008 
reconsideration decision.  The total hospital bill subsequent to 
his injury was $55,948.75.  The Veteran is not service-connected 
for any disabilities by VA.  

Governing Laws and Regulations

When the Veteran receives treatment at a non-VA facility 
without prior authorization, such as the case here, there are two 
statutes that allow for him to be paid or reimbursed for the 
medical expenses incurred for that treatment - specifically, 
38 U.S.C.A. §§ 1725 and 1728 (West 2002 & Supp. 2009).  
Application of either statute is generally dependent on whether 
he has an adjudicated service-connected disability.

Under 38 U.S.C.A. § 1728, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by VA, may be paid when the Veteran 
received care for: (a) an adjudicated service-connected 
disability; (b) non-service-connected disabilities associated 
with and held to be aggravating an adjudicated service-connected 
disability; (c) any disability of a Veteran who has a total 
disability permanent in nature resulting from a service-connected 
disability; or (d) any illness, injury or dental condition in the 
case of a Veteran who is participating in a rehabilitation 
program under 38 U.S.C. Chapter 31 and who is medically 
determined to be in need of hospital care or medical services for 
any of the reasons enumerated in Sec. 17.48(j).  38 U.S.C.A. § 
1728(a)(2) (West 2002); 38 C.F.R. § 17.120(a) (2009).  Since the 
Veteran is not service-connected for any disability, he is 
ineligible for payment or reimbursement of "unauthorized" 
medical expenses incurred at a non-VA facility under 38 U.S.C.A. 
§ 1728(a).  There is also no evidence or allegation he is 
participating in a vocational rehabilitation program under 38 
U.S.C. Chapter 31, which in certain instances might have 
qualified him under 38 U.S.C.A. § 1728.  Consequently, the only 
conceivable route to entitlement to unreimbursed medical expenses 
in this case stems from 38 U.S.C.A. § 1725, for treatment of a 
nonservice-connected disorder, pursuant to the Veterans 
Millennium Health Care and Benefits Act.  

Under 38 U.S.C.A. § 1725, payment or reimbursement may also be 
made under the Millennium Health Care and Benefits Act.  See also 
38 C.F.R. §§ 17.1000-17.1008 (2009).  This Act provides that VA 
will be the payer of last resort for Veterans who usually get 
their care at a VA medical center.  The Act has several 
requirements including that the Veteran have no entitlement to 
care or services under a health-plan contract.  38 U.S.C.A. § 
1725(b)(3)(B) (West 2002 & Supp. 2009); 38 C.F.R. § 17.1002(g)  
(2009).  Specifically, under the implementing regulation, the 
requirement states that the Veteran have no coverage under a 
health-plan contract for payment or reimbursement, "in whole or 
in part," for the emergency treatment (this condition cannot be 
met if the Veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the Veteran or provider 
to comply with the provisions of that health-plan contract, e.g., 
failure to submit a bill or medical records within specified time 
limits, or failure to exhaust appeals of the denial of payment).  
See 38 C.F.R. § 17.1002(g).  

A health plan contract is specifically defined, by the law as 
well as the implementing regulation, to include an insurance 
program described in section 1811 of the Social Security Act (42 
U.S.C. 1395c) or established by § 1831 of that Act (42 U.S.C. § 
1395j).  See 38 U.S.C.A. § 1725(f)(2)(B); 38 C.F.R. § 
17.1001(a)(2).  42 U.S.C. § 1395c refers to Medicare Part A and 
42 U.S.C. § 1395j refers to Medicare Part B.  In summary, the law 
and regulations specifically exclude payment under the Millennium 
Act if the Veteran has coverage under either Medicare Part A or 
Medicare Part B.

Analysis

In light of the above, reimbursement under the provisions of 38 
U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 is not warranted.  A 
review of the record indicates that the Veteran does not satisfy 
the requisite criterion regarding a health-plan contract. 
Specifically, the Veteran had coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, for 
the emergency treatment.  The Veteran has stated, and the record 
confirms, that he had Medicare Part A coverage. 

The Board recognizes that the Veteran has maintained that he only 
had Medicare Part A coverage, but did not have Medicare Part B 
coverage.  However, as defined in 38 C.F.R. § 17.1001(a)(1), the 
term health-plan contract includes "an insurance policy or 
contract, medical or hospital service agreement, membership or 
subscription contract, or similar arrangement under which health 
services for individuals are provided or the expenses of such 
services are paid."  The evidence demonstrates the Veteran had a 
health plan contract within the meaning of the regulations; 
therefore, reimbursement for the expenses incurred at the East 
Jefferson Hospital from January 30, 2007, to February 19, 2007 is 
not permitted.  The fact that not all of the medical expenses 
from this treatment were covered completely by Medicare is not 
relevant under the foregoing regulation.  VA is not authorized to 
pay or reimburse unauthorized medical expenses where a health-
plan contract covers the cost of medical expenses either "in 
whole or in part."  See 38 C.F.R. § 17.1002(g).  

Since the Veteran does not meet one of the criteria for payment 
or reimbursement under section 1725 (i.e., lack of other 
insurance coverage under 38 C.F.R. § 17.1002(g)), all of which 
must be met to warrant reimbursement, it is not necessary to 
analyze whether the claim meets the additional section 1725 
requirements.  See 38 C.F.R. § 17.1002.  

On a side note, the Board acknowledges that effective October 10, 
2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were 
amended.  See Veterans' Mental Health and Other Care Improvements 
Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  
This bill makes various changes to Veteran's mental health care 
and also addresses other health care related matters.  Although 
the changes are liberalizing in that they make reimbursement for 
medical expenses mandatory instead of discretionary, as well as 
expand the definition of "emergency treatment", none of these 
changes have any impact on the facts of the instant case.  

While the Board is certainly sympathetic to the Veteran's claim 
and particular circumstances, it is bound by the law and is 
without authority to grant benefits on the basis of equity.  38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 
416 (1994).  VA is bound by the applicable law and regulations as 
written.  38 U.S.C.A. § 7104(c).  The law does not allow for 
reimbursement of private medical expenses under § 1725 when a 
Veteran has at least partial payment or reimbursement under a 
health-plan contract, as is the case here.  There simply is no 
provision of law in which the Board may grant the appellant the 
benefits sought.  Accordingly, the claim for reimbursement lacks 
legal merit, and must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).





	(CONTINUED ON NEXT PAGE)
ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred during a hospitalization at the East Jefferson Hospital 
from January 30, 2007, to February 19, 2007 is denied.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


